Citation Nr: 1607185	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-15 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUE

Entitlement to service connection for squamous cell carcinoma and nodes of the left tonsil, claimed as secondary to radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1975, and from November 1975 to November 1979.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  In March 2012, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation risk activity as defined by VA regulation and there is no credible dose estimate.

2.  The Veteran was not exposed to ionizing radiation during service.  

3.  Squamous cell carcinoma and nodes of the left tonsil was not manifest during service or within one year of service, and it not otherwise attributable to service.  


CONCLUSION OF LAW

Squamous cell carcinoma and nodes of the left tonsil was not incurred in active service, nor may such a disorder be presumed to have been so incurred include on the basis of claimed inservice radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.311 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), service personnel records, and post-service medical records have been obtained and associated with the record.  In addition, records pertaining to claimed radiation exposure have been obtained, per the discussion below.  A VA examination is not necessary to determine in this case as the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  In this case, the Veteran did not have the disability in question during service.  Although a private physician indicates that current squamous cell carcinoma and nodes of the left tonsil are likely due to claimed radiation exposure, the record establishes that there was no such radiation exposure.  Thus, all of the prongs of McLendon are not met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the United States Court of Appeals for Veterans Claims ("the Court").

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 38 U.S.C.A. § 1112(c); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska; or service in a capacity, which if performed as an Employee by the department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Act of 2000.  See 38 C.F.R. § 3.309(d)(ii).

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In this case, squamous cancer or cancer of the tonsil is not one of the enumerated cancer; even if the Veteran had throat cancer (one of the enumerated cancers), the Veteran did not additionally participate in a radiation-risk activity as defined by regulation..

The second approach is found in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) that the Veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  

For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  Cancer, such as cancer of the tonsil, is such a disease.  Id.  Thus, the second criterion is met.  The evidence shows, and it is not contended otherwise, that the Veteran was first diagnosed with left tonsil cancer decades after his separation from service.  Therefore, the third criterion is also met as the cancer of the tonsil was initially manifest 5 years or more after service.  38 C.F.R. § 3.311(b)(5).  

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation to include getting a dose estimate, where appropriate.  According to 38 C.F.R. § 3.311(a)(2)(iii), the Veteran's claim is an "other exposure" claim.  In these cases, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health who will be responsible for the preparation of a dose estimate to the extent feasible, based on available methodologies.  Under 38 C.F.R. § 3.311(a)(3)(ii), a dose estimate must come from a "credible source," which means that it must be prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and based on the facts and circumstances of the particular claim. 

In 2003, the Veteran was diagnosed with and treated for squamous cell carcinoma and nodes of the left tonsil, also described as cancer of the left tonsil, which the Veteran attributes to radiation exposure during service.  His service personnel records show that he served aboard the USS Holland from March 1972, and his military occupational specialty (MOS) was a personnel clerk, as well as a collateral duty career information coordinator.  The Veteran maintains that he was exposed to radiation in 1972 while serving aboard ship which was located in Rota, Spain.  He stated that as he was leaving the command crew counselor's office a nuclear missile was being uploaded from a submarine to the ship.  He recalled that the area was roped off.  As he watched and waited, the cable broke on the crane failed and the nuclear missile fell 16 feet.  When it landed, he stated that the missile's shell reportedly broke open.  When the cleanup crew arrived, the Veteran indicated that they were given protective clothing.  The Veteran stated that he helped the cleanup crew with phone duties.  The Veteran indicated that the information regarding this incident is verifiable through a "Bent Spear" report.  The Veteran further testified that he had to stand watch over nuclear weapons stored below deck and recalled wearing a dosimetry badge on three occasions.  He additionally asserted that he may have been exposed to radiation when offloading nuclear reactor cooling water from submarines and taking it out to sea. 

The Veteran's private physician, T.J.T., M.D., in September 2007 and June 2012 letters, indicated that the Veteran's diagnosis of squamous cell carcinoma of the left tonsil and nodes of the tonsil which was unusual in that he had no history of smoking or significant occupation contact with carcinogenic materials "other than his exposure during his time in the Navy, where his duty assignment during the Vietnam era was to transport nuclear weapons."  The physician recounted the reported incident from Rota, Spain and indicated that if this incident occurred, then the Veteran could have been exposed to radiation which was a well-known carcinogen and carcinogens and cancers can appear decades later.  The physician indicated the Veteran's cancer could have as easily as not be due to radiation exposure related to his Navy job which involved radioactive material exposure.  The physician felt that it was important to bring the Veteran's case to VA's attention as the Veteran may be dealing with a service-connected illness. 

In June 2013, VA contacted the Navy Environmental Health Detachment Naval Dosimetry Center, noting that the Veteran's claim is based on exposure to radiation while performing military duties.  This agency was requested to furnish a DD 1141 Record of Exposure to Ionizing Radiation, DD Forms 1952 (Dosimeter Application and Record of Occupational Radiation Exposure), film badge records, a Bent Spear report and/or an equivalent record of occupational radiation exposure.  VA indicated that the Veteran reported exposure to radiation in 1972 when a nuclear missile accidently fell from a crane as it was being uploaded from a submarine to the USS Holland in Rota, Spam while standing watch over nuclear missiles stored below deck and when offloading nuclear reactor cooling water from submarines and taking it out to sea.  In reply, this agency certified that there was no report of occupational exposure to ionizing radiation and there was no DD 1141 Record of Exposure to Ionizing Radiation.  It was noted that the search involved another government agency, to no avail.  It was advised that to check the Veteran's medical records for a DD 1141 Record of Exposure to Ionizing Radiation, but the medical records also do not contain a DD 1141 Record of Exposure to Ionizing Radiation.  A request was also made of the National Personnel Records Center for a DD 1141 Record of Exposure to Ionizing Radiation, and/or records of exposure to radiation, but there was no such trial.  The deck logs for a USS Holland were also requested from the Modern Military Branch National Archives.  However, the National Archives was not able to verify the incidents described by the Veteran.

The Veteran contends that his squamous cell cancer of the left tonsil is due to his exposure to ionizing radiation; however, the pertinent VA regulation specifically provides that a dose estimate of exposure to ionizing radiation must come from a "credible source."  The Veteran is not shown to possess any specialized training in the medical field to provide a competent opinion on this point and he has not provided a dose estimate.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, although Dr. T. is a Fellow of the American College of Radiation Oncology, he did not provide a dose estimate; rather, he relied on the Veteran's report that he was exposed to ionizing radiation.  The Veteran's claim of inservice exposure to ionizing radiation is not substantiated.  The RO followed the requirements of the pertinent regulation governing radiation claims, but all efforts to establish that the Veteran was exposed to ionizing radiation were futile.  In the absence of radiation exposure during a radiation risk activity, service connection for squamous cell cancer of the left tonsil based on claimed inservice radiation exposure is not warranted.  

The Board has also considered if service connection is warranted on a direct basis or if the cancer was manifest within one year of service.  See 38 U.S.C.A. § 1112(c); Combee.  In this case, as noted, neither the STRs nor records dated in the one year presumptive period after service shows any manifestations or diagnoses of squamous cell carcinoma and nodes of the left tonsil.  The manifestations and diagnoses of the cancer were shown decades after the Veteran's separated from service.  Although Dr. T. indicated that the diagnosis of squamous cell carcinoma of the left tonsil and nodes of the tonsil were related to the Veteran's claimed exposure to carcinogenic materials during service, that exposure, as discussed above, is not substantiated in the record.  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Thus, service connection of a direct basis and/or on a one-year presumptive basis is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for squamous cell carcinoma and nodes of the left tonsil, claimed as secondary to radiation exposure is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


